Citation Nr: 0508886	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  01-02 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
paranoid schizophrenia. 

2.  Whether the veteran timely appealed the denial of service 
connection for post-traumatic stress disorder (PTSD). 

3.  Entitlement to an increased evaluation for scar, 
residuals of excision of exotosis, dorsal lateral aspect, 
right ankle, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1978 to May 
1979.

This case is before the Board of Veterans' Appeals (Board) on 
appeal rating decisions by a regional office (RO) of the 
Department of Veterans Affairs (VA).  This matter was 
previously remanded by the Board in October 2003.

The Board is of the opinion that the December 2000 
communication from the veteran (which she is currently 
claiming is a notice of disagreement with the July 1998 
rating determination denying service connection for PTSD) 
should be considered an implicit request to reopen the claim 
of service connection for PTSD.  As such, this matter is 
referred to the RO for appropriate action.  

The Board further observes that evidence was received at the 
RO subsequent to the issuance of the last supplemental 
statement of the case, issued in August 2004.  A review of 
the newly received evidence demonstrates that it only 
addresses the issue of service connection for PTSD.  The 
issue before the Board is timeliness of the appeal of the 
denial of service connection for PTSD and not the issue of 
service connection itself.  Therefore, this evidence is not 
pertinent to the issue currently on appeal.  The Board 
further observes that the newly received evidence does not 
refer to schizophrenia or the scar of the right ankle.  As 
such, the newly received evidence is also not pertinent to 
these issues.  Therefore, there is no need to refer this 
matter to the RO for the issuance of a new supplemental 
statement of the case.  




FINDINGS OF FACT

1.  In a June 1998 rating determination, the RO denied 
service connection for PTSD.  The veteran was notified of 
this decision in July 1998 at her last address of record.  

2.  In December 2000, the veteran filed a notice of 
disagreement with the June 1998 rating determination.  In her 
notice of disagreement, the veteran indicated that she had 
not heard from VA as to the previous denial. 

3.  In February 2001, the RO issued a letter to the veteran 
explaining that the notice of disagreement was untimely.  
Thereafter, the veteran perfected the issue of timeliness of 
the appeal.  

4.  The veteran did not file a notice of disagreement within 
one year of the notification of the June 1998 rating 
determination denying service connection for PTSD.  

5.  The RO denied entitlement to service connection for acute 
paranoid schizophrenia in a January 1990 decision.  The 
veteran was notified of this decision that same month and did 
not appeal.  

6.  Evidence received sine the RO's previous denial of 
service connection for paranoid schizophrenia does not bear 
directly or substantially upon the issue at hand and is 
duplicative or cumulative in nature.

7.  The veteran's scar, residuals of excision of exotosis, 
dorsal lateral aspect, right ankle, is productive of pain 
with additional functional loss so as to more nearly 
approximate marked limitation of motion during flare-ups. 




CONCLUSIONS OF LAW

1.  The notice of disagreement with the June 1998 rating 
determination was not timely.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.34, 20.201, 20.300, 20.302(a) (2004).

2.  The June 1998 rating determination denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002).  

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for paranoid 
schizophrenia.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001).

4.  The criteria for an evaluation of 20 percent (but no 
higher) for a scar, residuals of excision of exotosis, dorsal 
lateral aspect, right ankle have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 
4.45, 4.71a, Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the rating 
determinations, the January 2001, August 2002, and September 
2002 statements of the case, the August 2004 supplemental 
statement of the case, and the April 2004 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements and supplemental statement of the 
case and in the VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's July 2000, February 2001, and January 
2002 rating determinations came before notification of the 
veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any 
defect with respect to the timing of the VCAA notice in this 
case was harmless error for the reasons specified below.  
After the rating actions on appeal were promulgated, the RO 
did provide notice to the claimant in April 2004 regarding 
what information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claims.  The veteran submitted new evidence after receiving 
notification of her rights under the VCAA.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations in connection with her 
claims.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Timelines of Appeal

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  
38 C.F.R. § 20.300.

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

A review of the record reveals that the RO denied the 
veteran's claim for service connection for PTSD in June 1998.  
The RO issued a letter to the veteran's address of record in 
July 1998 notifying her of the decision.  

In a statement in support of claim received in June 1999, the 
veteran requested a copy of her C-file.  There was no 
reference to the June 1998 decision.  In June 1999, the 
veteran's service representative also requested a copy of the 
veteran's claim folder.  There was no reference to any claim 
for PTSD.  

In July 1999, the veteran's representative forwarded a 
statement in support of claim from the veteran and copies of 
service medical records specifically indicating that these 
documents were related to the claim of entitlement to service 
connection for schizophrenia.  In her statement in support of 
claim, the veteran made specific reference to reopening her 
claim for paranoid schizophrenia.  The service medical 
records submitted by the veteran also only made reference to 
paranoid schizophrenia.  The veteran did not make any 
reference to her claim for PTSD.  

In response to a July 1999 letter from the RO requesting that 
she indicate where she received treatment for her claimed 
disabilities, the veteran, in an August 1999 statement in 
support of claim, indicated that she continued to seek 
treatment at the VAOPC located in Pensacola FL.  There was no 
reference to the June 1998 rating determination denying 
service connection for PTSD.  

Under the facts set out above, the veteran had until July 
1999, to file a timely notice of disagreement with the denial 
of the claim for service connection for PTSD.  As evidenced 
above, there was no document received prior to December 2000 
which could be considered a notice of disagreement with the 
June 1998 decision to deny service connection for PTSD. The 
notice of disagreement received from the veteran in December 
2000 is clearly more than one year from the date of 
notification of the pertinent rating action.

The record satisfactorily shows that VA, in its usual course 
of business, took the required steps to notify the veteran at 
her address of record of the need to submit a timely notice 
of disagreement when it issued the June 1998 decision.  The 
RO's July 1998 notification was not returned as 
undeliverable.  Thus, there is no evidence of a failure on 
the part of VA, and there is no basis to accept an untimely 
notice of disagreement.

When an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105, 
and, under the provisions of 38 U.S.C.A. § 7108, if there is 
a failure to meet these requirements,"an application for 
review on appeal shall not be entertained."  In the case now 
before the Board, the veteran clearly did not timely file a 
notice of disagreement with respect to the June 1998 RO 
decision denying service connection for PTSD.  Therefore, the 
Board lacks jurisdiction with respect to this claim.

New and Material

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been submitted to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

A review of the service medical records reveals that the 
veteran was hospitalized in February 1979.  At the time of 
admission, the veteran was depressed and she was 
hallucinating both visually and auditorially.  During 
hospitalization, the veteran was treated with Phenothiazine 
and this appeared to bring the psychosis under control.  A 
diagnosis of paranoid schizophrenia, moderate, acute, 
manifested by loosening of associations, visual and auditory 
hallucinations with flat affect, and autistic thinking was 
rendered.  The veteran was noted to have had minimal stress 
from routine military duty.  It was further indicated that 
she had difficulty with interpersonal relationships and that 
she had a history of poor vocational adjustment.  Impairment 
for further military duty was marked.  Definite impairment 
for social and industrial adaptability was also present.  The 
examiner indicated that this had preexisted service. 

At the time of a January 1980 VA examination, the veteran was 
found to have no evidence of psychotic thinking and to be in 
full remission.  The examiner noted that there was little to 
suggest a residual of schizophrenic illness and that one 
would question this diagnosis.  A final diagnosis of brief 
psychotic episode, exact length undetermined, in full 
remission, was rendered.  

In a July 1980 VA rating determination, the RO noted that the 
veteran had been diagnosed as having acute paranoid 
schizophrenia and that the service department had determined 
it had existed prior to service.  The RO further observed 
that there was no evidence of psychotic thinking and that the 
final diagnosis was brief psychotic episode, in full 
remission.  The RO denied service connection for acute 
schizophrenia as not having been found on VA examination.  
The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.  

At the time of an August 1988 VA outpatient visit, the 
veteran was diagnosed as having a histrionic personality.  At 
the time of a December 1989 VA examination, the examiner 
stated that there was no significant psychiatric 
symptomatology and that the veteran had no real problem from 
a psychiatric standpoint.  

In a January 1990 rating determination, the RO noted the 
findings at the time of the December 1989 VA examination and 
continued the denial of service connection for paranoid 
schizophrenia.  The veteran was notified of this decision 
later that month and did not appeal.  Thus, the decision 
became final.  

At the time of a January 1998 VA examination, the veteran was 
diagnosed as having PTSD, chronic, mild, and depressive 
disorder, NOS, secondary to PTSD.  

In July 1999, the veteran requested that her claim for 
service connection for paranoid schizophrenia be reopened.  
In support of her claim, the veteran submitted duplicate 
copies of her Medical Board evaluation.  Outpatient treatment 
records obtained from the Pensacola VA medical facility for 
the time period from July 1998 to June 1999 make no reference 
to treatment for any psychiatric disorder.  At the time of a 
February 2000 VA outpatient visit, a mental status 
examination resulted in no psychiatric diagnosis.  At the 
time of a September 2000 VA psychiatric intake evaluation, 
there were no Axis I or II diagnoses rendered.  

In May 2004, a social worker diagnosed the veteran as having 
PTSD.  Treatment notes accompanying the letter also contained 
diagnoses of PTSD.  

New and material evidence has not been submitted to reopen 
the claim of service connection for paranoid schizophrenia.  

The copies of the Medical Board proceedings were on file at 
the time of the last rating determination and are of no 
probative value as they are duplicates.  The additional 
treatment records and VA examinations do not contain any 
diagnoses of paranoid schizophrenia. 

While the veteran has expressed her belief that she currently 
has paranoid schizophrenia which is related to service, these 
views were known at the time of the previous denial.  
Moreover, as it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

In sum, there has been no evidence submitted since the prior 
RO decision that is new and material to warrant the reopening 
of the claim of entitlement to service connection for 
paranoid schizophrenia.  

Scar, Residuals of Excision of Exotosis, Dorsal Lateral 
Aspect, Right Ankle

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Although described for rating purposes with reference to a 
scar, the RO has rated the veteran's right ankle disability 
under the provisions of Diagnostic Code 5271 in view of the 
fact that Code 7805 for scars allows for rating based on 
limitation of function of the affected part.  After reviewing 
the medical evidence, the Board agrees with the RO's 
determination in this regard.  The service-connected right 
ankle disability clearly affects function of the ankle beyond 
the scar itself.  Diagnostic Code 5271 provides for a 10 
percent rating for moderate limitation of motion of the ankle 
and a 20 percent rating for marked limitation of motion of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.

In March 2001, the veteran requested an increased evaluation 
for her service-connected right ankle disorder.  She noted 
that she could hardly ambulate without aids.  

In April 2001, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
worsening symptoms with her ankle.  She indicated that her 
foot was increasingly rolling inwards and that the ankle was 
closer to the floor.  She noted falling on multiple occasions 
and reported having to use a cane for support.  

Physical examination revealed that the veteran was moving 
about with a mild limp on the right.  There was increased 
pronation of the right foot.  There was a well-healed scar on 
the dorsal aspect of the right foot and ankle region with 
mild tenderness to palpation over the area.  The ankle had 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
There was pain on motion.  The examiner noted that the pain 
was such that the veteran literally had tears in her eyes on 
range of motion.  The veteran had significant tenderness to 
palpation over the area of the posterior tibial tendon with 
prominence and swelling on the medial aspect of the foot just 
inferior and anterior to the medial malleolus.  The veteran 
had good subtalar motion.  X-rays of the ankle were normal.  
A diagnosis of residuals of excision of exotosis of the 
dorsolateral aspect of the right ankle was rendered.  

The examiner noted that as far as the DeLuca provisions, the 
veteran had pain on range of motion testing.  He indicated 
that pain could certainly limit functional ability during 
flare-ups or with increased use.  The examiner stated that it 
was not feasible to attempt to express any of this in terms 
of additional limitation of motion as these matters could not 
be determined with any degree of medical certainty.  

Outpatient treatment records received subsequent to the VA 
examination reveal that at the time of a March 2003 visit, 
the veteran wanted to know if there was surgery that could 
help the pain in her ankle.  

In August 2003, the veteran reported to the clinic on 
crutches and limping.  She was wearing tennis shoes.  The 
right ankle was noted to be in a brace support, which was 
removed prior to examination.  Range of motion produced pain 
in any direction in the ankle.  Diagnoses of chronic right 
ankle pain and bilateral severe plantar fasciitis were 
rendered.  

In an August 2003 report, the veteran's private physician, 
Ikram Qureshi, M.D., indicated that the veteran could not 
ambulate without crutches due to severe plantar fasciitis 
affecting both feet.  

As noted above, for a 20 percent evaluation under DC 5271, 
marked limitation of motion must be demonstrated.  At the 
time of her April 2001 VA examination, the veteran was noted 
to have dorsiflexion to 10 degrees and plantar flexion to 40 
degrees.  While the veteran was noted to have pain on range 
of motion at the time of her August 2003 visit, there were no 
ranges of motion reported.  

The Board notes that the veteran has complained of ankle pain 
at the time of the April 2001 VA examination and at the time 
of her March and August 2003 visits.  While the April 2001 VA 
examiner noted that that pain could certainly limit 
functional ability during flare ups or with increased use, he 
stated that it was not feasible to attempt to express any of 
this in terms of additional limitation of motion as these 
matters could not be determined with any degree of medical 
certainty.  

However, the Board does acknowledge that normal dorsiflexion 
of the ankle is to 20 degrees, and the veteran's dorsiflexion 
is limited to approximately one-half of normal.  Normal 
plantar flexion is to 45 degrees, and the veteran's plantar 
flexion is only slightly below that.  Nevertheless, the Board 
must also acknowledge that the VA examiner did report that 
pain on range of motion testing was objectively demonstrated 
by tears.  The examiner did not offer an assistance to the 
Board by declining to approximate additional functional loss.  
The Board views one-half loss of dorsiflexion to be moderate, 
but giving the benefit of the doubt to the veteran, the Board 
must also conclude that when there is additional functional 
loss due to pain, such as during flare-ups, the degree of 
limitation more nearly approximates marked.  A 20 percent 
rating is therefore warranted under Code 5271.  

However, there is no basis for a rating in excess of 20 
percent.  A 20 percent rating is the highest available under 
Code 5271, and a 20 percent rating is also the highest 
available under Codes 5272, 5273, and 5274.  Ratings in 
excess of 20 percent are available under Code 5270 for 
ankylosis, but there is no medical evidence of ankylosis.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in frequent periods 
of hospitalization.  Moreover, there has been no 
demonstration of marked interference with employment.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of service connection for schizophrenia.  The 
veteran did not file a timely notice of disagreement to 
initiate an appeal from a December 2000 rating decision which 
denied service connection for PTSD.  To this extent, the 
appeal is denied. 

Entitlement to a 20 percent rating for scar, residuals of 
excision of exotosis, dorsal lateral aspect, right ankle, is 
warranted.  To this extent, the appeal is granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


